DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the offset generator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 21-23, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casper et al. (US 2007/0147491) (hereinafter Casper).
Re claim 21, Casper discloses:
“a shift register that extracts a sequence of symbols from serial data” (Fig. 5, element 540; para. 0033, 0038; wherein the input digital stream teaches the claimed serial data);
“a digital equalizer circuit that generates a digital signal, corresponding to the sequence of symbols, that is equalized to compensate for a characteristic of a communication channel” (Fig. 3A, 3B, 5, 6; para. 0006, 0007; 0029, 0033, 0035, 0038, 0041, wherein the digital equalized output 375 or 580 or 655 are provided in different embodiments in response to signal derived from the input digital stream);
“a digital to analog converter that converts the digital signal into an analog signal” (Fig. 3B, element 380; Fig. 6, element 660).
Re claim 25, see corresponding claim 21 for similar claimed subject matter.
Re claim 1, Casper discloses:
“a shift register configured to extract a symbol sequence from the serial data” (Fig. 5, element 540; para. 0033, 0038; wherein the input digital stream teaches the claimed serial data);
“a data storage configured to store values of an equalized digital signal corresponding to potential symbol sequences corresponding to a filter coefficient sequence” (Fig. 3A, 3B, 4A, 4B, Fig. 6, element 620; para. 0029-0031, 0034, 0038; wherein the storage device in Casper teaches the claimed “data storage”;

“a digital-to-analog converter configured to convert the equalized digital signal into the equalized signal” (Fig. 3B, element 380; Fig. 6, element 660);
“a controller configured to refresh the lookup table, based on at least one of values stored in the data storage and values included in the lookup table, in response to a control signal” (Fig. 6, element 670; para. 0039, 0042; wherein the modification at each clock cycle implies the “refresh the lookup table”).
Re claim 10, Casper further implies the teaching of “wherein the data storage is rewritable and configured to store values of the equalized digital signal according to an externally received signal” in Fig. 6, element 670; para. 0039, 0042; signal provided from 670 considered “externally received signal”.
Re claim 11, Casper further discloses “wherein the symbol sequence includes 2-bit symbols” in Fig. 3A, 4A.
Re claim 22, Casper further discloses:
“the sequence of symbols is one of a plurality of mutually-exclusive potential sequences of symbols” (Fig. 3A, 4A; 320, 420);
“the digital signal is one of a plurality of mutually-exclusive potential digital signals” (Fig. 3A, 4A; 310, 410).
Re claim 26, see corresponding claim 22 for similar claimed subject matter.
Re claim 23, Casper further implies “wherein the digital equalizer circuit changes a value of the digital signal by an amount determined by a first symbol within the sequence of symbols and a coefficient of equalization corresponding to the first symbol” in para. 0029-0031, 0043-0046; Fig. 7; wherein the equalized output is generated based on the input 310, 410 and corresponding coefficients.
Re claim 27, see corresponding claim 23 for similar claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of Valliappan et al. (US 8,428,111) (hereinafter Valliappan) and Zhong (US-2014/0029651).
Re claim 12, Casper discloses:
“a serializer configured to generate serial data from the input data” (Fig. 5, element 570; Fig. 6, element 650); 
“an equalizer comprising a finite impulse response (FIR) filter block configured to use a lookup table that outputs a digital signal corresponding to a symbol sequence extracted from the serial data (Fig. 3A, 3B, 5, 6; para. 0006, 0007; 0029, 0033, 0035, 0038, 0041, wherein the digital equalized output 375 or 580 or 655 are provided in 
a driver configured to amplify the equalized signal, wherein the FIR filter block configured to refresh the lookup table (Fig. 6, element 670; para. 0039, 0042; wherein the modification at each clock cycle implies the “refresh the lookup table”) based on channel information received through the channel”.
Casper differs from the claimed invention in that it does not explicitly disclose the above underlined claimed subject matter.
Valliappan, in similar field of endeavor, discloses transmit equalizer implementing “FIR” (col. 3, lines 32-34) and “a driver configured to amplify the equalized signal” in col. 7, lines 39-56).
Zhong discloses information of channel and others can be fed-back for adapting the transmit equalizer (para. 0044, 0054).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the implementation of FIR for the transmit equalizer of Valliappan into Casper for advantage of stable filter and the feedback information from Zhong into Casper to even further improve the adaptation of the transmit equalizer, thus more accuracy.
Re claim 13, the above combination further implies “wherein the FIR filter block further comprises a data storage for storing values of the digital signal corresponding to potential symbol sequences and is further configured to refresh the lookup table based on at least one of the values stored in the data storage and values included in the 
Re claim 17, see claim 13 for similar claimed subject matter.
Allowable Subject Matter
Claims 2-9, 14-16, 18-20, 24, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (US 10,250,417)
Venkararaman (US 9,124,454)
O’Keeffe et al. (US 2013/0051436)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAC V HA/           Primary Examiner, Art Unit 2633